Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thaddeus D. Williams appeals from the district court’s order dismissing his appeal from the bankruptcy court’s order granting him a discharge in bankruptcy. The district court dismissed Williams’ appeal after he failed to timely file an appeal brief and designation of the record. See Fed. R. Bankr.P. 8006. We have reviewed the record and the district court’s order and find no reversible error and no abuse of discretion. See Fed. R. Bankr.P. 8001(a); In re SPR Corp., 45 F.3d 70, 74 (4th Cir.1995); In re Serra Builders, Inc., 970 F.2d 1309, 1311 (4th Cir.1992). Accordingly, we grant leave to proceed in forma pauperis and affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.